In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                  No. 02-21-00215-CV

DEMETRIA WASHINGTON, Appellant                §   On Appeal from County Court at Law
                                                  No. 3

V.                                            §   of Tarrant County (2020-003712-3)

                                              §   November 3, 2022
YELLOWFIN LOAN SERVICING CORP.,
AS THE SUCCESSOR IN INTEREST TO               §   Memorandum Opinion by Justice
OPTION ONE MORTGAGE                               Bassel
CORPORATION, Appellee

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.

      It is further ordered that appellant Demetria Washington shall pay all costs of

this appeal, for which let execution issue.

                                        SECOND DISTRICT COURT OF APPEALS

                                        By /s/ Dabney Bassel
                                           Justice Dabney Bassel